Citation Nr: 0814678	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from June 26, 2003 
through September 29, 2006.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD from September 29, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M. P.



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for post-traumatic stress disorder (PTSD) 
with a disability evaluation of 0 percent (non-compensable) 
effective June 26, 2003.  After the case was transferred to 
the RO in Cleveland, Ohio, because the veteran had relocated 
to that area, the RO increased the veteran's disability 
rating for PTSD from 0 percent to 10 percent in a June 18, 
2004 decision, effective June 26, 2003.  The RO also 
increased the veteran's disability rating for PTSD from 10 
percent to 30 percent in the July 2005 supplemental statement 
of the case (SSOC) effective June 26, 2003, the date the 
veteran submitted his claim for service connection for PTSD.  
In January 2007, the veteran's claim was remanded by the 
Board so that the veteran could be afforded an additional VA 
examination, and to obtain recent treatment reports.  Both 
actions were completed.  Finally, the veteran's disability 
rating for PTSD was increased to 50 percent, from September 
29, 2006, via a May 2007 rating decision and SSOC.  Although 
the veteran was awarded an increased rating from September 
29, 2006, the veteran is presumed to be seeking the maximum 
disability rating from June 26, 2003.  See AB v. Brown, 6 
Vet. App. 35 (1993) (After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

The veteran testified before the undersigned Veterans Law 
Judge at the October 5, 2006 video conference Board hearing 
from the RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  From June 26, 2003 through September 29, 2006, the 
veteran's PTSD symptoms were characterized by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, weekly or less often, 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

2.  From September 29, 2006, the veteran's PTSD symptoms were 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  From June 26, 2003 through September 29, 2006, the 
criteria for an initial rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2007).

2.  From September 29, 2006, the criteria for an initial 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, regarding the 
veteran's claims.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

Further, the Board must assess the credibility and weight of 
all evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a staged rating is warranted, as the 
RO increased the veteran's disability rating in May 2007, but 
with an effective date of September 29, 2006.  The veteran's 
original claim was received in June 26, 2003.  Therefore, the 
veteran's claim will be analyzed from the period of June 26, 
2003 through September 29, 2006, and then from September 29, 
2006.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

As noted, a January 2004 rating decision granted service 
connection for PTSD with a non-compensable disability 
evaluation effective June 26, 2003.   The RO increased the 
veteran's disability rating to 30 percent in a July 2005 SSOC 
effective June 26, 2003.  The veteran's disability rating for 
PTSD was increased to 50 percent, from September 29, 2006, 
via a May 2007 rating decision and SSOC.  Because the 
increase was not granted back to the date of claim, June 26, 
2003, the RO essentially granted a "staged" rating.  
Consequently, the Board must consider whether the veteran is 
entitled to an evaluation in excess of 30 percent from June 
26, 2003 through September 29, 2006, and whether he is 
entitled to an evaluation in excess of 50 percent from 
September 29, 2006.  The Board is not limited to the two 
existing stages or to the dates that serve as a boundary 
between stages.  VA must consider all the evidence of record 
to determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).


June 26, 2003 through September 29, 2006

The veteran's PTSD is currently rated at 30 percent for the 
period from June 26, 2003 through September 29, 2006.  The 
rating criteria provides a 30 percent rating for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

In order to qualify for a rating of 50 percent disabling 
under Diagnostic Code 9411, which in turn refers to the 
general schedule for psychiatric disability, the veteran's 
PTSD must be indicative of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. §§ 4.125-4.130.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Although the extent of social impairment will be considered, 
an evaluation may not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers.  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

In this case, the veteran was afforded a VA examination in 
May 2004.  At that time, the veteran presented as polite and 
cooperative, with a take-charge demeanor.  He spoke 
assertively, and his thoughts were logical and coherent.  He 
described his mood as impatient and irritable at times.  The 
veteran denied thoughts of harming himself or experiencing 
hallucinations.  There was no evidence of any active 
psychosis or of a mood disorder.  

The veteran's PTSD symptoms included experiencing nightmares 
about 3 times per week.  It was noted that, when awake, the 
veteran did not have vivid recollections of his time in the 
military, on most days.  

The veteran had been married for 46 years at the time of the 
interview.  He described his wife as good and patient, and 
stated that their relationship was OK.  He noted that his 
wife was somewhat unhappy that he did not leave the house 
often to spend time with her.  The veteran stated that he 
spent most of his time indoors, and that he watched a lot of 
television.  He did not have any hobbies, and it was 
difficult for him to leave the house due to a leg injury.  He 
did say that he and his wife would go out to dinner on 
occasion.  During the day, the veteran noted that he would 
communicate with friends from the military via email.  He 
also stated that he went to VFW meetings each month.  He said 
that he enjoyed spending time with his friends immensely, but 
that he also enjoyed being alone.  

The veteran last worked in 2001, following a leg operation.  
At that time, his physician advised him to stop working.  
Prior to that time, the veteran spent many years as a 
production worker for several companies.

Ultimately, the examiner confirmed the veteran's diagnosis of 
PTSD.  A GAF score of 60 was assigned, based entirely on a 
moderate degree of PTSD symptoms.  It was further noted that 
the veteran was impaired mostly due to his physical 
condition.  The veteran stated that, but for his injury, he 
would be working and would leave the house more often.  

VA treatment reports from the Cleveland VA Medical Center 
(VAMC) were reviewed.  In September 2005, the veteran stated 
that he was doing well with group therapy.  Nightmares and 
flashbacks were still present at that time.  A GAF score of 
65 was assigned.  He met with the same examiner one month 
later, and the same GAF score was reported.  His symptoms had 
not increased in severity.  The examiner assigned a GAF score 
of 70 in January 2006.  

In March 2006, a different VA examiner reported a GAF score 
of 80, much higher than those previously reported.  It was 
noted that the veteran still had occasional nightmares, but 
that he presented with improved conditions as a result of his 
medication.  

An outpatient report from June 2006 noted that the veteran 
had nightmares twice per week, and that he reported an 
increase in intrusive thoughts and images (many times per 
day).  The veteran also reported survivor guilt and 
concentration difficulties.  He noted that his social 
isolation was improving, as he was able to participate in 
group activities with other veterans.

In October 2006, the RO received a letter from the veteran's 
long-time VA examiner, stating that he had worked with the 
veteran in individual sessions and group therapy since 2004 
(more than 65 sessions), and that the veteran has 
considerable social impairment and personal distress.  He 
noted that the veteran was quite adept at appearing 
psychologically healthier than he actually is.  Although he 
seemed to function well on the surface, he was actually re-
experiencing traumatic events, had a restricted range of 
affect, and suffered sleep disturbance and irritability.  The 
examiner noted that the veteran's GAF score was most likely 
in the 50-55 range.

Based on the foregoing, during the period from June 26, 2003 
through September 29, 2006, the veteran's PTSD symptoms were 
not characterized by occupational and social impairment with 
reduced reliability and productivity.  As to the former, in 
May 2004, the veteran stated that, but for his leg condition, 
he would still have been working.  It was noted that he had 
maintained employment until his leg operation.  As to the 
veteran's social impairment, the veteran stated in May 2004 
that his relationship with his wife, to whom he had been 
married for 46 years, was OK.  He also stated that he met 
with his friends regularly, and that he enjoyed their 
company.  Further, the veteran noted that he would leave the 
house more often if his physical limitations were not as 
severe.  In June 2006, he reported that he left his house 
with more frequency in order to socialize with other 
veterans.

Symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and disturbances of motivation and mood were not 
noted by the veteran or by a medical professional.

Although the March 2006 GAF score of 80 represents a much 
lower degree of social and occupational dysfunction than 
contemplated by a 30 percent rating, that score was an 
anomaly and not in line with other scores from this period.  
For the period from June 26, 2003 through September 29, 2006, 
the Board notes that the veteran's GAF score of 70 reflects 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  His scores of 
60 and 65 are more indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers) that do not meet the level of a 50 percent 
disability rating.  

From a legal standpoint, VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan.  Multiple VA outpatient 
reports, as well as a May 2004 VA examination, provide 
competent medical evidence of the severity of the veteran's 
condition during the time period in question.  Moreover, the 
Board has considered the VA examiner's letter received in 
October 2006, as well as all other evidence of record, to 
make a determination regarding the veteran's level of 
functioning during this period.  McGrath v. Gober, 14 Vet. 
App. 28, 35 (2000) (. . . the date the evidence is submitted 
or received is irrelevant when considering the effective date 
of an award).  Although the October 2006 statement from the 
veteran's long-time examiner noted that the veteran had 
considerable social impairment and personal distress, and 
that  the veteran was quite adept at appearing 
psychologically healthier than he actually was, the weight of 
the evidence of record does not support a disability rating 
in excess of 30 percent from June 26, 2003 through September 
29, 2006.
Therefore, because the veteran's level of occupational and 
social impairment, as well as his PTSD symptoms, did not meet 
the level of a 50 percent disability rating during the period 
in question, an initial rating in excess of 30 percent is not 
warranted.


From September 29, 2006

In October 2006, the veteran testified in a Board video 
hearing before the undersigned.  At that time, the veteran 
reported that, since his May 2004 VA examination, he was on 
medication and participating in PTSD group therapy.  The 
veteran noted that he still met friends at the VFW hall once 
per month.

A VA outpatient report from January 2007 stated that the 
veteran presented with a depressed mood and reported 
nightmares, flashbacks, and anxiety attacks.  When discussing 
his experiences in service, his hands and voice shook.  An 
exacerbation of his PTSD symptoms was noted, and a GAF score 
of 52 was assigned.  

Following a January 2007 Board remand, the veteran was 
afforded an additional VA examination in April 2007.  The 
examiner noted a review of the veteran's claims file.  At 
that time, the veteran stated that he had began to consume 
more alcohol, more frequently, and that he started smoking 
again after several years.  The veteran linked both 
activities to increased anxiety.  He presented as casually 
dressed with fair grooming and hygiene (it was noted that the 
veteran's hair was dirty and uncombed).  His manner was 
superficially cooperative and polite, eye contact was 
sporadic, and his mood was somewhat dysthymic.  He was alert 
and oriented to person, place, and time.  There was no 
apparent deficit in memory, but his concentration and 
attention seemed to suffer.  No hallucinations or delusions 
were evident.  His speech was coherent, his thoughts were 
logical, and there was no evidence of a thought disorder.

During the interview, the veteran reported an increase in his 
PTSD symptoms.  He noted the occurrence of nightmares once 
per week (following an increase in his medication), but 
reported daily intrusive thoughts about his war experiences.  
The veteran stated that he had feelings of panic when an 
intrusive thought was triggered in a social situation.  A 
heightened startle response was noted.  Suicidal ideation was 
denied, though he reported survivor guilt and depression.  He 
noted an occasional homicidal ideation, especially toward 
peace activists, but he had no plan to actually harm them.  
The veteran was concerned about losing his temper, despite 
his current medications.  

The veteran stated that he was still married to his wife of 
49 years.  He described her as supportive but somewhat 
distant.  As noted in the prior VA examination, the veteran 
met with his friends once per month.  However, he stated that 
he avoided social interaction with non-veterans.

The examiner confirmed the veteran's diagnosis of PTSD, and 
provided a GAF score of 50, due to moderately distressing 
PTSD symptoms.  He believed that the veteran tried to 
minimize his symptoms to avoid looking weak, but that his 
symptoms were in the moderate range.  The examiner also noted 
that the veteran's relationship with his wife was somewhat 
negatively affected by his symptoms.

The veteran's GAF score range of 50-55 (October 2006) and 52 
(January 2007) reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  His score of 50 (April 2007) is more indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  

Currently rated at 50 percent disabling from September 29, 
2006, the veteran's symptoms do not meet the criteria for a 
70 percent rating.  The Board notes that a 50 percent rating 
for PTSD takes occupational and social impairment into 
consideration.  In the veteran's case, the record does not 
show that the veteran's occupation has been impaired by his 
PTSD, much less to the level of impairment contemplated by a 
70 percent rating.  Instead, the record demonstrates that the 
veteran is out of work due to a leg injury.

As to the veteran's degree of social impairment, the evidence 
of record reveals that the veteran does not socialize with 
non-veterans.  Although he had been married to the same woman 
for 49 years, the examiner believed that his marriage was 
negatively affected, to some degree, due to his PTSD 
symptoms.  

Many factors indicative of a rating of 50 percent, such as 
difficulty understanding complex command, impairment of 
short-term and long-term memory, impaired judgment, and 
impaired abstract thinking, are not present within the 
veteran's record.  As to factors that warrant a rating of 70 
percent, only one, neglect of personal appearance and 
hygiene, is present.  Although occasional homicidal ideation 
was noted in April 2007, the Board notes that the veteran's 
long-time VA examiner, in his letter received in October 
2006, did not report the presence of homicidal thoughts.  
None of the other symptoms often characterized by a rating of 
70 percent, including obsessional rituals which interfere 
with routine activities; intermittently illogical speech, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; suicidal ideation; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and the inability to establish and 
maintain effective relationships, were evident from the 
veteran's record.  As such, a 70 percent rating is not 
warranted.

Moreover, the veteran's GAF score of 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) and serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  However, suicidal ideation, severe 
obsessional rituals, and serious impairment in social 
functioning are not evident within the veteran's record.  
While the Board notes that the April 2007 GAF score of 50 is 
characterized by serious impairment, a rating of 50 is the 
highest end of that scale.  When analyzed in conjunction with 
the other evidence of record, the veteran's overall PTSD 
outlook is more closely indicative of a moderate disability 
rating.

In sum, the veteran's documented symptomatology, occupational 
difficulties, and social isolation warrant a disability 
rating of 50 percent.  The Board, however, does not find that 
the criteria for a 70 percent rating are met at this time, in 
that the evidence does not show deficiencies in most areas 
such as work, school, family relations, judgment, thinking, 
or mood.  The veteran's record, to include two VA psychiatric 
examinations and VA treatment records, does not present a 
psychological picture which would be best represented by a 70 
percent rating.  


Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate a claim for benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's claim was received in June 2003.  In July 2003, 
prior to its adjudication of this claim, the RO provided 
notice to the claimant regarding the VA's duty to notify and 
to assist.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  Specifically, the VCAA notification instructed the 
veteran to provide any relevant evidence in his possession.  
See Pelegrini II.  In particular, the VCAA notification: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the veteran about the information and evidence that 
VA will seek to provide; (3) informed the veteran about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the veteran provide any 
evidence in his possession that pertains to the claims.  See 
Pelegrini II.  Thus, the Board finds that the content and 
timing of the July 2003 notice comports with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

However, the VCAA letter in this case did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date should the claim for service 
connection be granted.  In a January 2004 rating decision, 
the RO granted service connection for PTSD, and the issue on 
appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  Moreover, the veteran received 
notification as to disability ratings and effective dates in 
March 2006.

As stated, the RO awarded service connection for PTSD in a 
January 2004 rating decision and assigned an initial 
0 percent disability rating effective June 26, 2003 (date of 
claim).  The veteran's initial rating was increased to 30 
percent, effective as of June 2003, in a July 2005 statement 
of the case (SOC).  The veteran's rating was further 
increased to 50 percent, effective September 29, 2006, via a 
May 2007 rating decision.  Therefore, the VCAA letter served 
its purposes in that it provided section 5103(a) notice of 
the claimant; and its application is no longer required 
because the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's January 2004 notice of disagreement (NOD), 
the claimant took issue with the initial 0 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Dingess; see also AB.  The RO 
issued a September 2004 SOC in accordance with 38 U.S.C.A. 
§§ 5103(a) and 7105(d).  The SOC contained, in pertinent 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1).   Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Further, the veteran's pertinent medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  There 
is no objective evidence indicating that there has been a 
material change in his PTSD since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD, for the period from June 26, 2003 to September 29, 
2006, is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD from September 29, 2006, is denied.





____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


